Exhibit 10.27

[EXECUTION COPY]

AMENDMENT AGREEMENT UNDER WOODRIDGE LABS CREDIT AGREEMENT

AMENDMENT AGREEMENT, dated as of April 17, 2007 (“this Agreement”), under the
Credit Agreement, dated as of March 9, 2006 (as amended, supplemented, amended
and restated or otherwise modified from time to time, the “Credit Agreement”),
by and among: (a) WOODRIDGE LABS, INC. (formerly known as “W Lab Acquisition
Corp.”), a Delaware corporation (hereinafter, together with its successors in
title and assigns, called the “Borrower”); (b) NEXTERA ENTERPRISES, INC., a
Delaware corporation (hereinafter, together with its successors in title and
assigns, called the “Parent Company” and, together with the Borrower, called,
collectively, the “Principal Companies” and, singly, a “Principal Company”); (c)
the several financial institutions from time to time party to the Credit
Agreement as lenders thereunder (collectively, “Lenders” and, individually, a
“Lender”); and (d) NEWSTAR FINANCIAL, INC., as the administrative agent for the
Lenders (hereinafter, together with its successors as the administrative agent
for the Lenders, called the “Administrative Agent”).  Capitalized terms used in
this Agreement and not otherwise defined herein have the meanings assigned to
such terms in or by reference in the Credit Agreement.

SECTION 1.                            Background.  The Borrower and the Parent
Company have requested that the Lenders agree to amend certain provisions of the
Credit Agreement, and the Lenders have agreed to amend the Credit Agreement on
the terms and subject to the conditions set forth in this Agreement.

SECTION 2.                            Amendment of Credit Agreement.  Effective
on and as of April 17, 2007 (“Effective Date”), but, subject, always, to the
execution and delivery of this Agreement by the Principal Companies and each of
the Lenders and to the satisfaction of each of the other conditions precedent
set forth in Section 3, the Lenders hereby agree with the Principal Companies to
amend the Credit Agreement as follows:

(a)                                        New Defined Terms.  Article 1 of the
Credit Agreement is hereby amended by inserting the following new definitions in
the appropriate alphabetical order in Article 1:

“Intercompany Subordination Agreement” means the Intercompany Subordination
Agreement, in or substantially in the form of Exhibit B to the 2007 Amendment,
to be executed and delivered to the Administrative Agent by the Parent Company
and the Borrower.

“Liquidity” means, in relation to any Person as at any date, the aggregate
amount of the Unrestricted Cash of such Person as at such date, as determined on
a stand-alone basis in accordance with GAAP.

“Overhead Expenses” means, in relation to any Person, collectively, (a) all
corporate overhead costs and expenses (including, without limitation, legal,
auditing and accounting expenses and other similar costs and expenses) of such
Person, and (b) all franchise taxes and federal, state and local income taxes,
and interest and penalties with respect thereto, of such Person, all as
determined in accordance with GAAP.

“Permitted Intercompany Loan” means any loan or advance made to the Borrower in
cash by the Parent Company prior to, on or after the 2007 Amendment Effective
Date; provided, however, that, for purposes of this Agreement, any such loan or
advance shall constitute a “Permitted Intercompany Loan” only if each of the
following conditions shall be satisfied with respect to such loan or advance and
also with respect to any Indebtedness of the Borrower with respect to such loan
or advance, and any


--------------------------------------------------------------------------------


Indebtedness of the Borrower under or with respect to any Instruments evidencing
or governing such loan or advance:

(a)                              such Indebtedness shall not be Guaranteed by
any of the other Subsidiary Loan Parties or secured by any Property of the
Borrower or any of the other Subsidiary Loan Parties;

(b)                             such Indebtedness shall not be subject to any
mandatory prepayment or mandatory repayment of any principal thereof, or
otherwise subject to any mandatory redemption or repurchase agreements, at any
time prior to the first anniversary of the Final Maturity Date;

(c)                              the annual interest rate from time to time
applicable to such Indebtedness shall not exceed the annual rate of seven
percent (7%);

(d)                             the making by the Borrower of any payments in
cash of (i) any principal of or interest on any such Indebtedness, or (ii) any
fees, commissions or other transaction costs or expenses in connection with the
making of any such loans or advances, shall at all times remain subject to the
restrictions and limitations set forth in Section 7.6 of this Agreement;

(e)                              such Indebtedness shall at all times be and
remain subordinated to the Obligations upon the terms and subject to the
conditions contained in the Intercompany Subordination Agreement, and the other
terms and conditions applicable to such Indebtedness, including terms and
conditions relating to covenants, defaults and other provisions, shall (when
taken as a whole) be satisfactory in all material respects to the Administrative
Agent;

(f)                                such Indebtedness shall at all times be
evidenced by one or more promissory notes of the Borrower payable to the order
of the Parent Company, and each of such promissory notes shall, promptly after
the execution and delivery thereof by the Borrower, be delivered in pledge by
the Parent Company to the Administrative Agent in accordance with the terms
contained in the Pledge Agreement, together with undated Instruments of transfer
signed in blank by the Parent Company;

(g)                             the aggregate principal amount of all of such
loans or advances from time to time outstanding shall not exceed the sum of (i)
the aggregate unpaid principal amount outstanding from time to time of all
Permitted Intercompany Loans made to the Borrower on or prior to the 2007
Amendment Effective Date, all as contemplated by Section 3(d)(iii) of the 2007
Amendment, plus (ii) $1,000,000; and

(h)                             after giving effect to the making of each such
loan or advance, the Parent Company shall have Unrestricted Cash in an aggregate
amount not less than $200,000.

“Permitted Investments” means, collectively, in relation to the Parent Company,
cash Investments in the Parent Company made by way of (a) Permitted Investor
Loans to the Parent Company, or (b) the purchase from the Parent Company of
Permitted Equity Interests of the Parent Company.

“Permitted Investor Debt” means any Indebtedness of the Parent Company with
respect to any loan or advance made in cash to the Parent Company by any member

2


--------------------------------------------------------------------------------


or members of the Existing Investor Group or any of their Affiliates, and any
Indebtedness of the Parent Company under or with respect to any Instruments
evidencing or governing any such loan or advance; provided, however, that, for
purposes of this Agreement, any such Indebtedness shall constitute “Permitted
Investor Debt” only if:

(a)                              such Indebtedness shall not be Guaranteed by
the Borrower or any of the other Subsidiary Loan Parties or secured by any
Property of the Parent Company, the Borrower or any of the other Subsidiary Loan
Parties;

(b)                             such Indebtedness shall not be subject to any
mandatory prepayment or mandatory repayment of any principal thereof (other than
prepayments or repayments constituting Permitted Investor Debt Exchanges of such
Indebtedness), or otherwise subject to any mandatory redemption or repurchase
agreements (other than redemptions or repurchases constituting Permitted
Investor Debt Exchanges of such Indebtedness), at any time prior to the first
anniversary of the Final Maturity Date;

(c)                              the annual interest rate from time to time
applicable to such Indebtedness shall not exceed the annual rate of seven
percent (7%);

(d)                             the making by the Parent Company of any payment
in cash of any principal of or interest on any such Indebtedness shall at all
times remain subject to the restrictions and limitations set forth in Section
7.6 of this Agreement;

(e)                              each of the holders of any such Indebtedness
shall at all times remain bound by a Standstill Agreement, and the exercise by
any holder or holders thereof of any remedies with respect to any such
Indebtedness or Liens securing any such Indebtedness shall at all times remain
subject to the restrictions and limitations set forth in a Standstill Agreement;

(f)                                the other terms and conditions applicable to
such Indebtedness, including terms and conditions relating to covenants,
defaults and other provisions, shall (when taken as a whole) be satisfactory in
all material respects to the Administrative Agent; and

(g)                             the entire proceeds of each loan or advance to
which such Indebtedness relates shall (except as and to the extent that the
Administrative Agent shall otherwise expressly agree) be used by the Parent
Company only for any of the following purposes:  (i) making Permitted
Intercompany Loans to the Borrower; (ii) paying Overhead Expenses of the Parent
Company; (iii) making Investments in the Borrower or any of the other Subsidiary
Loan Parties by way of (A) capital contributions, or (B) the purchase of
Permitted Equity Interests; or (iv) financing the Amount of any Permitted
Acquisitions and any related transaction costs.

“Permitted Investor Debt Exchange” means, in relation to any Permitted Investor
Debt at any time remaining unpaid, (a) the exchange or surrender of such
Permitted Investor Debt by the holder or holders thereof for Permitted Equity
Interests of the Parent Company, or (b) the redemption or repurchase of such
Permitted Investor Debt by the Parent Company in exchange for Permitted Equity
Interests of the Parent Company.

3


--------------------------------------------------------------------------------


“Permitted Investor Loan” means any loan or advance made in cash to the Parent
Company by any member or members of the Existing Investor Group or any of their
Affiliates; provided, however, that, for purposes of this Agreement, any such
loan or advance shall constitute a “Permitted Investor Loan” only if all
Indebtedness of the Parent Company with respect to such loan or advance, and all
Indebtedness of the Parent Company under or with respect to any Instruments
evidencing or governing such loan or advance, shall at all times be and remain
Permitted Investor Debt of the Parent Company.

“Restricted Cash” means, in relation to any Person, all cash and cash
equivalents of such Person that:  (a) are held in trust for any other Person or
Persons; (b) are subject to escrow or other similar arrangements in connection
with Acquisition transactions or otherwise; (c) are subject to any Liens of the
kind described clause (e) or clause (f) of Section 7.1; or (d) are pledged as
cash collateral or the like to secure any Indebtedness of such Person other than
the Obligations, all as determined in accordance with GAAP.

“Restriction Termination Date” means the later of: (a) the date on which the
Administrative Agent shall receive from the Parent Company the audited
consolidated financial statements of the Parent Company and its Subsidiaries,
complying with the provisions of Section 6.1(a), for the Parent Company’s Fiscal
Year ending December 31, 2007; or (b) the date on which the Administrative Agent
shall receive from the Principal Companies a Compliance Certificate, complying
with the provisions of Section 6.2(a)(i), showing to the reasonable satisfaction
of the Administrative Agent that the Consolidated Leverage Ratio of the Borrower
and the other Subsidiary Loan Parties as of the last day of the Measurement
Period covered by such Compliance Certificate is 2.75:1.00 or less.

“Standstill Agreement” means any Standstill Agreement, in or substantially in
the form of Exhibit C to the 2007 Amendment, executed and delivered by any
holder or holders of any Permitted Investor Debt, the Parent Company and the
Administrative Agent.

“2007 Amendment” means the Amendment Agreement, dated as of April 17, 2007, by
and among the Principal Companies, the Lenders and the Administrative Agent.

“2007 Amendment Effective Date” means April 17, 2007.

“2007 Investment Agreement” means the Funding Agreement, dated as of April 16,
2007, by and among the Parent Company, the Borrower and certain members of the
Existing Investor Group and their Affiliates, upon the terms and subject to the
conditions of which (among other things) the Parent Company is to receive
certain Permitted Investor Loans.

“2007 Investment Documents” means, collectively, (a) the 2007 Investment
Agreement, and (b) all material agreements, Instruments, certificates and
Governing Documents executed and/or delivered in connection therewith.

“2007 Investments” means, collectively, (a) the Investments in the Parent
Company made or to be made upon the terms and subject to the conditions
contained in the 2007 Investment Documents, (b) the $500,000 cash deposit
transferred to the Parent Company on or about March 29, 2007 out of the escrow
arrangements created under the WL Purchase Agreement, and (c) the $1,500,000
cash deposit transferred to the Parent

4


--------------------------------------------------------------------------------


Company on or immediately prior to the 2007 Amendment Effective Date out of the
escrow arrangements created under the WL Purchase Agreement.

“Unrestricted Cash” means, in relation to any Person, all cash and cash
equivalents of such Person, other than Restricted Cash of such Person, all as
determined in accordance with GAAP.

(b)                               Amended and Restated Defined Terms.  Article 1
of the Credit Agreement is hereby further amended by amending and restating in
its entirety each of the following defined terms:

“Aggregate Revolving Commitment” means the combined Revolving Commitments of all
of the Revolving Lenders: (a) in the maximum aggregate amount of $5,000,000 at
all times prior to the 2007 Amendment Effective Date; and (b) in the maximum
aggregate amount of $2,750,000 from and after the 2007 Amendment Effective
Date.  The amount of the Aggregate Revolving Commitment may be reduced from time
to time upon the terms contained in this Agreement.

“Applicable Margin” means, with respect to any of the Loans, a percentage, per
annum, determined by reference to the Consolidated Adjusted Leverage Ratio with
respect to the Parent Company and its Subsidiaries in effect from time to time,
all as set forth in the Pricing Grid below:

PRICING GRID

 

Consolidated Adjusted
Leverage Ratio

 

Base Rate
Loans

 

Eurodollar
Rate Loans

 

 

 

 

 

 

 

> 4.00:1.00

 

3.250

%

4.500

%

 

 

 

 

 

 

< 4.00:1.00 > 3.50:1.00

 

2.750

%

4.000

%

 

 

 

 

 

 

< 3.50:1.00 > 3.00:1.00

 

2.500

%

3.750

%

 

 

 

 

 

 

< 3.00:1.00 > 2.50:1.00

 

2.250

%

3.500

%

 

 

 

 

 

 

< 2.50:1.00 > 1.50:1.00

 

2.000

%

3.250

%

 

 

 

 

 

 

< 1.50:1.00

 

1.750

%

3.000

%

 

The “Applicable Margin” shall be determined by reference to the Consolidated
Adjusted Leverage Ratio with respect to the Parent Company and its Subsidiaries
set forth in the most recent Compliance Certificate delivered pursuant to
Section 6.2(a).  Any increase or decrease in the Applicable Margin resulting
from a change in the Consolidated Adjusted Leverage Ratio shall be effective as
of the first Business Day after the date on which the Administrative Agent shall
have received a Compliance Certificate

5


--------------------------------------------------------------------------------


pursuant to Section 6.2(a). Promptly following receipt of the applicable
information as and when required under Section 6.2(a), the Administrative Agent
shall give each Lender facsimile or telephonic notice (confirmed in writing) of
the Applicable Margin in effect from such date.  For purposes of this Agreement,
the Applicable Margin during the period beginning on the 2007 Amendment
Effective Date and ending on the first Business Day after the date on which the
Administrative Agent shall receive a Compliance Certificate for the Fiscal
Quarter ending June 30, 2007 shall be determined on the basis of a Consolidated
Adjusted Leverage Ratio with respect to the Parent Company and its Subsidiaries
greater than 4.00:1.00.

“Compliance Certificate” means a Compliance Certificate, in or substantially in
the form of Exhibit J (as amended by the 2007 Amendment) or otherwise in such
other form as shall from time to time be agreed by the Principal Companies and
the Administrative Agent in accordance with the terms of this Agreement, duly
executed by a Responsible Officer of each Principal Company and delivered
pursuant to Section 6.2(a) or (as the case may be) other provisions of this
Agreement.

“Consolidated Adjusted Leverage Ratio” means, in relation to the Parent Company
and its Subsidiaries as of the last day of any Fiscal Quarter, the ratio of (a)
the Consolidated Total Debt of the Parent Company and its Subsidiaries as of
such date, net of the aggregate principal amount of the Permitted Investor Debt
of the Parent Company as at such date, to (b) the Consolidated EBITDA of the
Parent Company and its Subsidiaries for the Measurement Period ending on such
date.

“Permitted Acquisition” means any Acquisition by any of the Subsidiary Loan
Parties; provided however, that: (a) each of the applicable Permitted
Acquisition Conditions with respect to such Acquisition shall have been
satisfied at the time such Acquisition is consummated; and (b) unless the entire
cash portion of the Amount of such Acquisition shall be financed with cash
proceeds from the issuance by the Parent Company to members of the Existing
Investor Group or any of their Affiliates of Permitted Equity Interests of the
Parent Company or Indebtedness of the Parent Company permitted by clause (k) of
Section 7.3, then the Borrower shall also have obtained the prior written
consent of the Administrative Agent for such Acquisition (which consent by the
Administrative Agent shall not be unreasonably withheld or delayed).  For
purposes of this Agreement, the so-called “Heavy Duty” Acquisition by the
Borrower, for an Amount not exceeding in the aggregate the sum of $200,000 plus
all reasonable related transaction costs, shall be deemed to be a “Permitted
Acquisition”.

(c)                                      Consolidated Fixed Charges.  Article 1
of the Credit Agreement is hereby further amended: (i) by deleting in its
entirety the first sentence of the definition of the term “Consolidated Fixed
Charges”; and (ii) by inserting in place of the sentence so deleted, the
following sentence:

“Consolidated Fixed Charges” means, in relation to any Person and its
Subsidiaries for any period, the sum (without duplication) of (a) Consolidated
Cash Interest Expense of such Person and its Subsidiaries for such period, plus
(b) the aggregate amount paid or required to be paid in cash in respect of
income taxes by such Person or any of its Subsidiaries on a consolidated basis
during such period, plus (c) Consolidated Capital Expenditures of such Person
and its Subsidiaries for such period, plus (d) all regularly scheduled payments
required to be made during such period on account of principal of Indebtedness
of such Person or of any of its Subsidiaries (including regularly scheduled
principal payments in respect of the Loans, and also

6


--------------------------------------------------------------------------------


including the principal component of any scheduled payments in respect of
Capital Lease Obligations), plus (e) the aggregate amount of all Restricted
Payments paid in cash by such Person and its Subsidiaries during such period
(determined on a consolidated basis), other than the aggregate amount of all (if
any) Restricted Payments paid in cash by the Borrower pursuant to Section
7.6(c), plus (f) foreign exchange losses during such period, and minus (g)
foreign exchange gains during such period, all as determined for such period on
a consolidated basis in accordance with GAAP.

(d)                                       Indebtedness.  Article 1 of the Credit
Agreement is hereby further amended by inserting in clause (g) of the definition
of the term “Indebtedness”, in two places immediately after the words “Equity
Interests” which appear in two places in such clause (g), the following
parenthetical:

(other than any Permitted Equity Interests)

(e)                                      Permitted Equity Interests.  Article 1
of the Credit Agreement is hereby further amended by inserting the following new
sentence in the definition of “Permitted Equity Interests” immediately after the
existing first sentence of such definition:

For all purposes of this Agreement, the Equity Interests issued and sold by the
Parent Company pursuant to the 2007 Investment Documents shall be deemed to be
“Permitted Equity Interests”.

(f)                                        Restricted Payments.  Article 1 of
the Credit Agreement is hereby further amended (i) by deleting the “and”
appearing immediately before clause (c) of the definition of the term
“Restricted Payments”, and (ii) inserting the following immediately after
existing clause (c) of such defined term:

; and (d) the making by the Parent Company of any payment or prepayment (whether
of principal, premium, interest or any other sum) of or on account of, or any
payment or other distribution by the Parent Company on account of the
redemption, repurchase, defeasance or other acquisition for value of, any
Indebtedness of any kind whatsoever (including any Permitted Investor Debt) of
the Parent Company to any Affiliates of the Parent Company or to any other
member or members of the Existing Investor Group or any their Affiliates.

(g)                                     Deletion of Certain Defined Terms. 
Article 1 of the Credit Agreement is hereby further amended by deleting the
definitions for the term “Borrower Overhead Expense Items” and the term “Parent
Company Overhead Expense Items”.

(h)                                     Revolving Loans.  Section 2.1 of the
Credit Agreement is hereby amended by amending paragraph (b) of Section 2.1: (i)
by deleting the Dollar amount “$5,000,000” appearing in such paragraph (b); and
(ii) by inserting the phrase “the Aggregate Revolving Commitment from time to
time in effect” in place thereof.

(i)                                         Reduction and Termination of
Commitments. Paragraph (a) of Section 2.4 of the Credit Agreement is hereby
amended by inserting the following new sentence in paragraph (a) of Section 2.4
immediately after the existing first sentence thereof:

The Revolving Commitment of each Revolving Lender in effect from time to time
shall be in the maximum amount shown opposite the name of such Lender in
Schedule 2.1 (as amended by the 2007 Amendment).

7


--------------------------------------------------------------------------------


(j)                                         Repayments of Principal of Term
Loans.  Section 2.7 of the Credit Agreement is hereby amended by amending and
restating in its entirety as follows existing paragraph (b) of Section 2.7 of
the Credit Agreement:

(b)                             Term Loan.  The Outstanding Amount of the Term
Loans on and as of the 2007 Amendment Effective Date is $9,500,000.  The
Borrower shall repay the Outstanding Amount of the Term Loans remaining unpaid
on and as of the 2007 Amendment Effective Date in thirteen (13) installments of
principal, payable on the principal payment dates specified in the table below,
in an amount for each such scheduled installment equal to the amount set forth
opposite the scheduled principal payment date in the table below:

Principal Payment Date

 

Amount

 

 

 

 

 

03/31/08

 

$

250,000

 

06/30/08

 

$

250,000

 

09/30/08

 

$

250,000

 

12/31/08

 

$

250,000

 

 

 

 

 

03/31/09

 

$

312,500

 

06/30/09

 

$

312,500

 

09/30/09

 

$

312,500

 

12/31/09

 

$

312,500

 

 

 

 

 

03/31/10

 

$

437,500

 

06/30/10

 

$

437,500

 

09/30/10

 

$

437,500

 

12/31/10

 

$

437,500

 

 

 

 

 

03/31/11

 

$

5,500,000

 

(k)                                      Certain Financial Information.  Section
6.2 of the Credit Agreement is hereby amended: (i) by amending and restating in
its entirety as follows existing subclause (B) of clause (ii) of Section 6.2(a)
of the Credit Agreement:

(B) a written report prepared by a Responsible Officer of the Parent Company
setting forth (in each case) in reasonable detail: (1) all Unrestricted Cash
owned by the Parent Company on a stand-alone basis as at the last day of such
month; (2) the Overhead Expenses of the Parent Company (determined on a
stand-alone basis) actually paid in such month; (3) all Unrestricted Cash of the
Borrower and the other Subsidiary Loan Parties, determined on a consolidated
basis, as at the last day of such month; (4) all Restricted Payments actually
made to the Parent Company by the Borrower in such month; (5) all Restricted
Payments actually made by the Parent Company in such month; (6) the aggregate
unpaid principal amount of all Permitted Investor Debt as at the last day of
such month; and (7) the aggregate unpaid principal amount of all Permitted
Intercompany Loans as at the last day of such month;

; and (ii) by inserting into Section 6.2(a) of the Credit Agreement, immediately
after clause (ii) thereof, the following new clause (iii):

8


--------------------------------------------------------------------------------


and (iii)    concurrently with the delivery of the financial statements referred
to in Sections 6.1(a) and 6.1(b), true and complete copies (unless the same has
been previously delivered to the Administrative Agent) of each Investor Debt
Document (as defined in the Standstill Agreements) and each Subordinated Debt
Document (as defined in the Intercompany Subordination Agreement) to which any
of the Loan Parties has become a party or by which any of the Loan Parties has
become bound during the Measurement Period or portion thereof covered by the
financial statements so delivered;

(l)                                         Investments.  Section 7.2 of the
Credit Agreement is hereby amended by amending and restating in its entirety as
follows clause (d) of Section 7.2 of the Credit Agreement:

(d)                             Investments of the Parent Company in the
Borrower or any of the Subsidiary Guarantors made by way of capital
contributions made in cash or the purchase for cash of Permitted Equity
Interests; Investments of the Parent Company in the Borrower made by way of
Permitted Intercompany Loans; Investments of the Parent Company in the Borrower
or any of the Subsidiary Guarantors by way of any Guarantees made by the Parent
Company that are permitted by Section 7.3(c); Investments of the Borrower in any
of the Subsidiary Guarantors; and Investments of any Subsidiary Guarantors in
the Borrower or in any Subsidiary Guarantors, including Investments consisting
of intercompany Indebtedness permitted by Section 7.3(c);

(m)                                   Indebtedness.  Section 7.3 of the Credit
Agreement is hereby amended by amending and restating in its entirety as follows
clause (c) of Section 7.3 of the Credit Agreement:

(c)                              (i)                                    
Guarantees by the Borrower or any of the Subsidiary Guarantors in respect of any
Indebtedness of the Borrower or any of the Subsidiary Guarantors otherwise
permitted hereunder; (ii) Indebtedness of any Subsidiary Loan Party to another
Subsidiary Loan Party; (iii) Permitted Intercompany Loans made by the Parent
Company to the Borrower; and (iv) Guarantees by the Parent Company in respect of
any Indebtedness of the Borrower or any of the Subsidiary Guarantors; provided,
however, that the terms of any reimbursement obligations of the Borrower or any
of the Subsidiary Guarantors with respect to any such Guarantees made by the
Parent Company shall be satisfactory in all material respects to the
Administrative Agent and Required Lenders;

Section 7.3 of the Credit Agreement is hereby further amended (i) by deleting
the word “and” at the end of clause (i) of Section 7.3, (ii) by substituting “;
and” for the period at the end of clause (j) of Section 7.3, and (iii) by adding
the following new clause (k) immediately after clause (j) of Section 7.3 of the
Credit Agreement:

(k)                              Permitted Investor Debt of the Parent Company.

(n)                                     Restricted Payments.  Section 7.6 of the
Credit Agreement is hereby amended and restated in its entirety as follow:

7.6.                        Restricted Payments.  Declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except:

(a)                              the declaration and payment by the Parent
Company of dividends or other distributions on its Equity Interests in the form
of Permitted Equity Interests of the Parent Company;

9


--------------------------------------------------------------------------------


(b)                             the declaration and payment by the Borrower of
dividends or other distributions on its Equity Interests in the form of
Permitted Equity Interests of the Borrower, and the declaration and payment by
any Subsidiary of the Borrower of any dividends or other distributions on the
Equity Interests of such Subsidiary;

(c)                              Restricted Payments by the Borrower to the
Parent Company in the form of payments in cash of any principal of or interest
on any Permitted Intercompany Loans or any fees, commissions or other
transaction costs or expenses relating thereto; provided, however, that both
immediately before and immediately after giving effect to any such Restricted
Payments: (i) the Unrestricted Cash of the Borrower (determined on a stand-alone
basis) shall not be less than $500,000; and (ii) no Defaults shall be continuing
or shall result therefrom;

(d)                             Restricted Payments by the Borrower to the
Parent Company in the form of cash distributions declared or paid by the
Borrower on its Equity Interests in (but not before) the Borrower’s 2008 Fiscal
Year ending December 31, 2008 or in any Fiscal Year thereafter; provided,
however, that: (i) the maximum aggregate amount of all Restricted Payments made
in cash by the Borrower pursuant to this paragraph (d) in any Fiscal Year of the
Borrower (beginning with its 2008 Fiscal Year ending December 31, 2008) shall
not exceed fifty percent (50%) of the Borrower’s Consolidated Excess Cash Flow
for the Borrower’s immediately preceding Fiscal Year; (ii) the Borrower shall
not make any Restricted Payments pursuant to this paragraph (d) in any Fiscal
Year of the Borrower unless and until the Borrower shall have paid to the
Administrative Agent, pursuant to Section 2.6(c), a mandatory prepayment of
principal of the outstanding Loans equal in aggregate amount to fifty percent
(50%) of the Borrower’s Consolidated Excess Cash Flow for the Borrower’s
immediately preceding Fiscal Year; and (iii) both immediately before and
immediately after giving effect to any such Restricted Payments, no Defaults
shall be continuing or shall result therefrom;

(e)                              Restricted Payments in the form of cash
distributions declared or paid by the Borrower on its Equity Interests at any
time after the Restriction Termination Date; provided, however, that:

(i)                                     immediately after giving effect to any
payment of such cash distributions pursuant to this paragraph (e), the aggregate
amount of all cash distributions so paid by the Borrower to the Parent Company
in any Fiscal Year of the Borrower shall not exceed: (A) $1,125,000 in the
aggregate in the 2008 Fiscal Year of the Borrower ending December 31, 2008, such
Restricted Payments not to exceed $281,250 in the aggregate in any Fiscal
Quarter of Fiscal Year 2008; and (B) $1,500,000 in the aggregate in any Fiscal
Year of the Borrower ending on or after December 31, 2009, such Restricted
Payments not to exceed $375,000 in the aggregate in any Fiscal Quarter of any
such Fiscal Year;

(ii)                                  both immediately before and immediately
after giving effect to any payment of such cash distributions pursuant to this
paragraph (e), no Default shall be continuing or shall result therefrom;

(iii)                               the Consolidated Leverage Ratio of the
Borrower and the other Subsidiary Loan Parties as of the last day of the
Measurement Period most recently ended prior to any such payment shall be
2.75:1.00 or less, and, after giving effect to any such payment on a Pro Forma
Basis as if such payment was

10


--------------------------------------------------------------------------------


made on the last day of such Measurement Period, the Consolidated Leverage Ratio
of the Borrower and the Subsidiary Loan Parties as of the last day of such
Measurement Period shall not exceed the maximum Consolidated Leverage Ratio
permitted under Section 7.10(b) as of the last day of such Measurement Period;
and

(iv)          after giving effect to any such payment on a Pro Forma Basis as if
such payment was made on the last day of the Measurement Period then most
recently ended, the Principal Companies shall not be in violation of any of the
financial covenants (including the financial covenants set forth in paragraph
(c), paragraph (f) or paragraph (g) of Section 7.10) contained in Section 7.10
applicable to such Measurement Period;

(f)           Restricted Payments by the Parent Company in the form of payments
in cash of any principal of or interest on any Permitted Investor Debt;
provided, however, that: (i) both immediately before and immediately after
giving effect to any such Restricted Payments, (A) the Unrestricted Cash of the
Parent Company (determined on a stand-alone basis) shall be more than $200,000,
and (B) no Defaults shall be continuing or shall result therefrom; and (ii) the
aggregate amount of all of such Restricted Payments so made by the Parent
Company shall not at any time exceed the aggregate amount of all Restricted
Payments actually made in cash by the Borrower to the Parent Company pursuant to
paragraph (d) or paragraph (e) of this Section 7.6;

(g)          the non-cash payment, in the form of payments-in-kind, by the
Parent Company of interest accrued on Indebtedness of the Parent Company
permitted by paragraph (i) or paragraph (k) of Section 7.3;

(h)          the issuance by the Parent Company of its Permitted Equity
Interests in connection with the implementation of any Permitted Investor Debt
Exchanges with respect to any Permitted Investor Debt; and

(i)           the repurchase by the Parent Company of shares of its common stock
pursuant to employee benefit and incentive plans and agreements with employees
in an aggregate amount not in excess of $100,000 in any Fiscal Year.

(o)          Financial Covenants.  Section 7.10 of the Credit Agreement is
hereby amended by amending and restating in its entirety each of paragraphs (a),
(b), (c) and (e) of Section 7.10 as follows:

(a)          Minimum Consolidated EBITDA.  Permit (i) the Consolidated EBITDA of
the Borrower and the other Subsidiary Loan Parties for the period of twelve
consecutive months ending January 31, 2008 to be less than $2,500,000, or (ii)
the Consolidated EBITDA of the Borrower and the other Subsidiary Loan Parties
for any Measurement Period ending during or on the last day of any period
identified below to be less than the amount set forth below opposite such
period:

Period

 

Minimum Consolidated EBITDA

 

 

 

 

 

01/01/08 through 06/30/08

 

$

2,500,000

 

07/01/08 through 12/31/08

 

$

3,000,000

 

01/01/09 through 12/31/09

 

$

3,500,000

 

01/01/10 and thereafter

 

$

4,000,000

 

 

11


--------------------------------------------------------------------------------


(b)          Maximum Consolidated Leverage Ratio.  Permit (i) the Consolidated
Leverage Ratio with respect to the Borrower and the other Subsidiary Loan
Parties as of the last day of the period of twelve consecutive months ending
January 31, 2008 to exceed 4.50:1.00, or (ii) the Consolidated Leverage Ratio
with respect to the Borrower and the other Subsidiary Loan Parties as of the
last day of any Measurement Period ending during or on the last day of any
period identified below to exceed the ratio set forth below opposite such
period:

Period

 

Ratio

 

 

 

 

 

01/01/08 through 03/31/08

 

4.50:1.00

 

04/01/08 through 09/30/08

 

3.75:1.00

 

10/01/08 through 03/31/09

 

3.00:1.00

 

04/01/09 through 09/30/09

 

2.75:1.00

 

10/01/09 through 03/31/10

 

2.50:1.00

 

04/01/10 and thereafter

 

2.00:1.00

 

(c)          Minimum Fixed Charge Coverage Ratio.  Permit the Consolidated Fixed
Charge Coverage Ratio with respect to the Borrower and the other Subsidiary Loan
Parties to be less than: (i) 1.15:1.00 as of the last day of and for the period
of three consecutive Fiscal Quarters of the Borrower ending September 30, 2007;
(ii) 1.15:1.00 as of the last day of and for the period of four consecutive
Fiscal Quarters of the Borrower ending December 31, 2007; (iii) 1.25:1.00 as of
the last day of and for any Measurement Period ending on or after March 31, 2008
if the Consolidated Leverage Ratio of the Borrower and the other Subsidiary Loan
Parties is more than 2.75:1.00 as of the last day of such Measurement Period;
and (iv) 1.10:1.00 as of the last day of and for any Measurement Period ending
on or after March 31, 2008 if the Consolidated Leverage Ratio of the Borrower
and the other Subsidiary Loan Parties is 2.75:1.00 or less as of the last day of
such Measurement Period.

(e)          Maximum Corporate Overhead.  Permit the Overhead Expenses of the
Parent Company (determined on a stand-alone basis) to exceed: (i) $1,800,000 in
the aggregate for the Fiscal Year ending December 31, 2007; and (ii) $1,500,000
in the aggregate for any Fiscal Year ending on or after December 31, 2008.  For
purposes of this paragraph (e), the Overhead Expenses of the Parent Company for
any Fiscal Year shall be determined on a stand-alone basis for the Parent
Company in accordance with GAAP, and shall exclude: (i) all Overhead Expenses of
the Borrower and the other Subsidiary Loan Parties for such Fiscal Year; (ii)
any non-cash charges and expenses related to stock-based compensation awards
made by the Parent Company and its Subsidiaries; and (iii) any other
extraordinary, unusual or non-recurring non-cash charges and expenses of any
type or nature, including, without limitation, any deferred tax charges, that do
not represent cash items in such period or any future period.

(p)            New Financial Covenants.  Section 7.10 of the Credit Agreement is
hereby further amended by adding the following three new paragraphs, paragraph
(f), paragraph (g) and paragraph (h), to Section 7.10 immediately after
paragraph (e) thereof:

(f)           Minimum Liquidity.  With respect to each of the nine calendar
months, April, 2007 through and including December, 2007, permit the sum of (i)
the Liquidity of the Borrower as of the last day of each such calendar month,
plus (ii) the Liquidity of the Parent Company as of the last day of each such
calendar month, plus (iii) the amount by

12


--------------------------------------------------------------------------------


which the Aggregate Revolving Commitment exceeds the Outstanding Amount of
Revolving Loans as of the last day of each such calendar month (the sum of
clause (i), clause (ii) and clause (iii) as of the last day of any such calendar
month being herein called, in relation to such calendar month, the “Total
Liquidity”), to be less than (A) $750,000 in the aggregate as of the last day of
each of the calendar months April, 2007 through August, 2007, inclusive, and (B)
$1,000,000 in the aggregate as of the last day of each of the calendar months
September, 2007 through December, 2007, inclusive.  If (1) the Total Liquidity
as of the last day of any such calendar month shall be less than the minimum
Total Liquidity required as of the last day of such calendar month by the
foregoing sentence of this paragraph (f) (in this paragraph (f), called a “Total
Liquidity Shortfall”), and (2) in order to cure and remedy the breach of the
financial covenant set forth in the first sentence of this paragraph (f)
resulting from such Total Liquidity Shortfall, cash proceeds of new Permitted
Investments, in the minimum cash amount equal to the amount of such Total
Liquidity Shortfall, shall be made to and received by the Parent Company within
fifteen (15) days after the last day of such calendar month, then such breach of
such financial covenant shall, for all purposes of this Agreement, be deemed to
have been cured and remedied by the Principal Companies on a timely basis with
the same full force and effect as if such breach had never occurred as of the
last day of such calendar month.

(g)          Additional Permitted Investments.  If (i) the Unrestricted Cash of
the Parent Company (determined on a stand-alone basis) is $200,000 or less as of
the last day of any calendar month ending on or after December 31, 2007, and
(ii) the Borrower is not permitted to make Restricted Payments to the Parent
Company pursuant to paragraph (e) of Section 7.6 on the last day of such
calendar month, then, within fifteen (15) days following the last day of such
calendar month, the Parent Company shall (A) undertake and complete arrangements
for the receipt by the Parent Company of the cash proceeds of new Permitted
Investments in the minimum aggregate amount of $500,000, (B) provide to the
Administrative Agent a written notice (1) confirming the Parent Company’s
receipt of the cash proceeds of such new Permitted Investments, (2) specifying
the amount (if any) of such new Permitted Investments that constitutes the
aggregate cash proceeds from the issue of Permitted Equity Interests,
identifying the Permitted Equity Interests so issued by the Parent Company, and
identifying the purchasers of such Permitted Equity Interests, (3) specifying
the amount (if any) of such new Permitted Investments that constitutes the
aggregate original principal amount of new Permitted Investor Loans, and
identifying the lenders of such new Permitted Investor Loans, (4) confirming
that each of the lenders thereof is bound by a Standstill Agreement, and (5)
setting forth the Unrestricted Cash of the Parent Company (determined on a
stand-alone basis) after giving effect to the Parent Company’s receipt of such
new Permitted Investments, and (C) provide to the Administrative Agent true and
complete copies of all Instruments and Governing Documents evidencing or
governing such new Permitted Investments that have not already been provided to
the Administrative Agent.  The Principal Companies understand and agree that any
breach by the Parent Company of its obligations under this paragraph (g) shall
be an Event of Default under Section 8.1(b).

(h)          Permit (i) the Outstanding Amount of Revolving Loans as of December
31, 2007, less (ii) the aggregate amount of the proceeds of Revolving Loans
obtained by the Borrower after the 2007 Amendment Effective Date to finance the
Amount of any Permitted Acquisitions and any related transaction costs, to
exceed $2,200,000.  The Principal Companies understand and agree that any breach
by the Principal Companies of their obligations under this paragraph (h) shall
be an Event of Default under Section

13


--------------------------------------------------------------------------------


8.1(b).

(q)            Schedule 2.1.  Schedule 2.1 (Commitments of Lenders) to the
Credit Agreement is hereby amended and restated to read in its entirety in the
form thereof attached as Schedule 2.1 to the 2007 Amendment.

(r)             Form of Compliance Certificate.  Exhibit J to the Credit
Agreement, which is the form of Compliance Certificate, is hereby amended and
restated to read in its entirety in the form thereof attached as Exhibit A to
the 2007 Amendment.

SECTION 3.         Conditions Precedent.  Each of the amendments set forth in
Section 2 of this Agreement shall become and be effective in accordance with the
express terms and conditions thereof on and as of the Effective Date; provided,
however, that each of the following conditions precedent shall first be
satisfied:

(a)             The Administrative Agent shall have received each of the
following, each of which shall be originals or telecopies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of each Principal Company, each dated the Effective Date, and each in
form and substance reasonably satisfactory to the Administrative Agent and each
of the Lenders:

(i)              executed counterparts of this Agreement, sufficient in number
for distribution to the Administrative Agent, each Lender and the Principal
Companies;

(ii)             executed counterparts of the Intercompany Subordination
Agreement, sufficient in number for distribution to the Administrative Agent,
each Lender and the Principal Companies;

(iii)            such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each of the
Principal Companies as the Administrative Agent may require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement, the
Intercompany Subordination Agreement and the Standstill Agreements; and

(iv)           such other assurances, certificates, documents, consents or
opinions as the Administrative Agent or the Required Lenders may reasonably
require.

(b)            The Administrative Agent shall have received counterparts of the
Agreement, duly executed and delivered on behalf of the Required Lenders.

(c)             All Amendment Fees required to be paid in accordance with the
terms of this Agreement shall have been paid to the Administrative Agent in
full.

(d)            Each of the following conditions precedent shall be satisfied
with respect to the 2007 Investments and related transactions:

(i)           there shall have been delivered to the Administrative Agent true,
correct and complete copies of the 2007 Investment Documents and the Instruments
evidencing Permitted Investor Loans and Permitted Intercompany Loans, each as in
effect as of the Effective Date; all of the material terms and conditions of the
2007 Investment Documents and Instruments evidencing Permitted Investor Loans
and Permitted Intercompany Loans shall in all material respects be the same as
and consistent with the terms and conditions contained in the draft forms of
such documents delivered to and approved by the Administrative Agent (which
approval shall

14


--------------------------------------------------------------------------------


not have been unreasonably withheld or delayed) prior to the Effective Date; and
no material provisions of any of the 2007 Investment Documents or Instruments
evidencing Permitted Investor Loans or Permitted Intercompany Loans shall have
been modified in any respect reasonably determined by the Administrative Agent
to be materially adverse to the Subsidiary Loan Parties or the Secured Parties,
in each case, without the prior consent of the Administrative Agent (which
consent shall not be unreasonably withheld or delayed);

(ii)          the 2007 Investments shall have been made in all material respects
in accordance with the 2007 Investment Documents; all material conditions
precedent to the making of the 2007 Investments, as set forth in the 2007
Investment Documents, shall have been satisfied to the reasonable satisfaction
of the Administrative Agent; and the Parent Company shall have received, upon
the terms contained in the 2007 Investment Documents, cash proceeds in an
aggregate amount not less than $4,500,000;

(iii)         during the period beginning on March 26, 2007 and ending on the
Effective Date, not less than $3,300,000 in aggregate shall have been used by
the Parent Company to make any combination of cash contributions to the capital
of the Borrower or Permitted Intercompany Loans; during such period the Borrower
shall have received from the Parent Company, by way of any combination of cash
capital contributions or proceeds of Permitted Intercompany Loans, cash proceeds
of not less than $3,300,000 in the aggregate; such Permitted Intercompany Loans
shall be evidenced by one or more promissory notes of the Borrower payable to
the order of the Parent Company; and such promissory notes shall have been
delivered in pledge by the Parent Company to the Administrative Agent, together
with undated Instruments of transfer signed in blank; and

(iv)         not less than $1,200,000 of the cash proceeds of the 2007
Investments shall be retained by the Parent Company for payment of its Overhead
Expenses and (subject always to the limitations set forth in the definition of
the term “Permitted Intercompany Loans”) for making Permitted Intercompany Loans
from time to time after the Effective Date.

(e)             The Administrative Agent shall have received originals or
telecopies (followed promptly by originals) of a Standstill Agreement duly
executed by each of the lenders of the new Permitted Investor Loans and by the
Principal Companies.

(f)             The Administrative Agent and the Lenders shall have received the
financial statements referred to in Section 6.1(c) for the month ending February
28, 2007.

(g)            The Borrower shall have paid all reasonable fees and all
reasonable out-of-pocket charges and disbursements of counsel to the
Administrative Agent to the extent invoiced prior to or on the Effective Date.

(h)            The Effective Date shall have occurred on or before April 30,
2007.

SECTION 4.         Representations and Warranties.  Each of the Principal
Companies hereby represents and warrants to the Administrative Agent and the
Lenders on and as of the Effective Date as follows:

(a)             Authorization; No Contravention.  The execution, delivery and
performance by each Principal Company of this Agreement and the Intercompany
Subordination Agreement have been duly authorized by all necessary corporate or
other organizational action, and do not and will not: (i) contravene the terms
of any of such Person’s Governing Documents; (ii) conflict with or result in any
breach or contravention of, or the creation of any Liens under, or require any
payments to be made under

15


--------------------------------------------------------------------------------


(A) any Contractual Obligation (other than any of the Loan Documents) to which
such Person is a party or affecting such Person or the Properties of such Person
or any of its Subsidiaries, or (B) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
Property is subject; or (iii) violate any Applicable Law; except in each case
(other than creation of Liens referred to in clause (ii)), to the extent that
any such conflict, breach, contravention or violation could not reasonably be
expected to have a Material Adverse Effect.

(b)            Binding Effect.  This Agreement, the Credit Agreement (as amended
hereby) and the Intercompany Subordination Agreement have been duly executed and
delivered by each of the Principal Companies.  This Agreement, the Credit
Agreement (as amended hereby) and the Intercompany Subordination Agreement
constitute legal, valid and binding obligations of each of the Principal
Companies, enforceable against each Principal Company in accordance with their
terms, except as may be limited by bankruptcy, reorganization, insolvency,
moratorium or other similar laws relating to or limiting creditors’ rights
generally or by equitable principles relating to enforceability.

(c)             Representations in Credit Agreement.  The representations and
warranties of each of the Principal Companies contained in Article 5 of the
Credit Agreement are true and correct in all material respects (except for
representations and warranties that are already qualified as to materiality,
which are instead true and correct) on and as of the date of this Agreement,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects (except for representations and warranties that are already qualified
as to materiality, which are instead be true and correct) as of such earlier
date, and except that, for purposes of this paragraph (c), the representations
and warranties contained in paragraph (a) of Section 5.5 of the Credit Agreement
shall be deemed to refer to the most recent financial statements furnished
pursuant to paragraph (a), (b) or (c), respectively, of Section 6.1 of the
Credit Agreement.

SECTION 5.         Amendment Fees; Costs and Expenses.

(a)             Amendment Fees.  In consideration of the execution and delivery
of this Agreement by the Required Lenders, the Borrower agrees to pay to the
Administrative Agent, for the pro rata account of the Lenders, nonrefundable
amendment fees (the “Amendment Fees”) in the aggregate amount of $30,625.  The
Amendment Fees shall become due and payable by the Borrower to the
Administrative Agent, in accordance with the wire transfer instructions of the
Administrative Agent, on the 2007 Amendment Effective Date.

(b)             Costs and Expenses.  The Principal Companies shall pay all of
the reasonable out-of-pocket costs and expenses incurred by the Administrative
Agent (including the Attorney Costs for the Administrative Agent) in connection
with the preparation, negotiation, execution and delivery of this Agreement, in
each case, to the extent required under Section 10.4(a) of the Credit Agreement.

SECTION 6.         Permitted Investor Debt Exchanges; Ratification of
Obligations; etc.

(a)             The Parent Company covenants with the Administrative Agent and
the Lenders that the Parent Company will complete, on or prior to June 17, 2007,
Permitted Investor Debt Exchanges with respect to all Permitted Investor Debt
outstanding on the Effective Date.

(b)             All of the agreements and Obligations of each of the Principal
Companies to the Secured Parties under the Credit Agreement and the other Loan
Documents and in relation to the Collateral are, by the execution and delivery
of this Agreement by each of the Principal Companies, ratified, affirmed and
confirmed in all respects by each of the Principal Companies.

16


--------------------------------------------------------------------------------


(c)             Except as and to the limited extent otherwise expressly provided
by this Agreement, all of the terms, conditions and provisions of the Credit
Agreement and each of the other Loan Documents, and all of the rights and
remedies of the Lenders and the Administrative Agent thereunder, shall remain
unaltered.

SECTION 7.         Other Provisions.  This Agreement, the Intercompany
Subordination Agreement and the Standstill Agreements are “Loan Documents” for
all purposes of the Credit Agreement, and this Agreement and the rights and
obligations hereunder of each of the parties hereto shall in all respects be
governed by, and construed in accordance with, the laws of the State of New
York.  This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, but all of such counterparts
shall together constitute but one and the same agreement.  In making proof of
this Agreement, it shall not be necessary to produce or account for more than
one counterpart hereof signed by each of the parties hereto.  Delivery of
photocopies of the signature pages to this Agreement by facsimile shall be as
effective as delivery of manually executed counterparts of this Agreement.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

***Signature Pages to Woodridge Labs Amendment Agreement Follow***

17


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have duly executed this AMENDMENT AGREEMENT
as of the date first above written.

The Borrower:

 

 

 

WOODRIDGE LABS, INC.

 

 

 

 

 

 

 

By:

 

/s/ Antonio Rodriquez

 

 

 

Name:

Antonio Rodriguez

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

The Parent Company:

 

 

 

NEXTERA ENTERPRISES, INC.

 

 

 

 

 

 

 

By:

 

/s/ Antonio Rodriquez

 

 

 

Name:

Antonio Rodriguez

 

 

Title:

Chief Financial Officer

 

**Signature Page to Woodridge Labs Amendment Agreement**

***Signature Pages to Woodridge Labs Amendment Agreement Follow***


--------------------------------------------------------------------------------


 

The Administrative Agent:

 

 

 

NEWSTAR FINANCIAL, INC., as Administrative Agent

 

 

 

 

 

 

 

By:

 

/s/ Robert F. Milordi

 

 

 

Name:

Robert F. Milordi

 

 

Title:

Managing Director-Portfolio Management

 

**Signature Page to Woodridge Labs Amendment Agreement**

***Signature Page to Woodridge Labs Amendment Agreement Follows***

2


--------------------------------------------------------------------------------


 

The Lenders:

 

 

 

NEWSTAR CP FUNDING LLC

 

 

 

By:  NewStar Financial, Inc., as its designated Manager

 

 

 

 

 

 

By:

 

/s/ Robert F. Milordi

 

 

 

Name:

Robert F. Milordi

 

 

Title:

Managing Director-Portfolio Management





 

 

 

NETSTAR WAREHOUSE FUNDING 2005 LLC

 

 

 

By:  NewStar Financial, Inc., as its designated Manager

 

 

 

 

 

 

By:

 

/s/ Robert F. Milordi

 

 

 

Name:

Robert F. Milordi

 

 

Title:

Managing Director-Portfolio Management

 

 

 

 

 

 

 

 



NEWSTAR COMMERCIAL LOAN TRUST 2006-1

 

 

 

By:  NewStar Financial, Inc., as Servicer

 

 

 

 

 

 

By:

 

/s/ Robert F. Milordi

 

 

 

Name:

Robert F. Milordi

 

 

Title:

Managing Director-Portfolio Management

 

**Signature Page to Woodridge Labs Amendment Agreement**

3


--------------------------------------------------------------------------------